DETAILED ACTION
Status of the Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The following is in response to an application dated August 14, 2020.  Claims 1-20 are pending.  All pending claims are examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 which recites
 “The method system of claim 16, further comprising:
characterizing the first driver behavior into at least one of a plurality of behavior categories; and analyzing the at least one characterized driver behavior in the plurality of behavior categories and determining therefrom a driver profile that may include a risk assessment for the driver of the vehicle system.”

It is unclear as to the metes and bounds of this claim since it recites a method system that is dependent on claim 16, a method claim, and therefore it is indefinite. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.  
The claim recites abstract idea of organizing human activities. This judicial exception is not integrated into a practical application and the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Analysis
The claims are directed to one or more of the following statutory categories: a process, a machine, a manufacture, and a composition of matter. 
Independent Claim 11, which is illustrative of the independent claims 1 and recites: 
“A method of monitoring the performance of a driver of a first vehicle system communicating wirelessly with a driver monitoring system, the method comprising: 
storing in a vehicle database a plurality of vehicle records associated with a plurality of vehicle systems;
in a vehicle server of the driver monitoring system, receiving from the first vehicle system first event data captured by a plurality of sensors in the first vehicle system, the first event data including a first event time and a first event location;
identifying a first driver behavior associated with the first event data; using the first event time and the first event location to identify in the vehicle database a plurality of neighboring vehicles proximate the first vehicle system; and 
determining from the vehicle records associated with the plurality of neighboring vehicles an average value associated with the first driver behavior.”
The invention as claimed recites an abstract idea of insurance risk evaluation, a method of organizing human activity, whereby transaction details are exchanged between transacting parties or sources.   It can also be considered a mental process practically with the human mind, since it entails making evaluations of data albeit with the help of a computer.
Besides reciting the abstract idea, the remaining claim limitations recite generic computer components (e.g. server, sensors -  see App. specification, paras. 0052-0053, 0057).  This recited abstract idea is not integrated into a practical application.  In particular, the claim only recites generic computer components (e.g. server) for transmitting or and receiving data.  
The additional elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements - (e.g. server) amount to no more than mere instructions to apply the abstract idea using generic computer components.  
Further, the dependent claims 2-10 and 12-20 for example, recite additional descriptive details about the evaluation of the of the data received for risk assessment, however the recited abstract idea is not integrated into a practical application. In particular, the claims only recite generic computer components (e.g. general purpose computer) to evaluate the submitted data based on predefined conditions.  
The dependent claims provide additional descriptions of the components of the claimed invention in a manner that merely refines and further limits the abstract idea of independent claims 1 and 11 and does not add any feature that is an “inventive concept” which cures the deficiencies of the independent claims. 
None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, the dependent claims are patent-ineligible.  
In conclusion, merely “applying” the exception using generic computer components cannot provide an inventive concept.  Therefore, the claims 1-20 are not patent eligible under 35 USC 101.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Potter, USP No. 10832327.
As to claim 11, Potter discloses A method of monitoring the performance of a driver of a first vehicle system communicating wirelessly with a driver monitoring system, the method comprising: 
storing in a vehicle database a plurality of vehicle records associated with a plurality of vehicle systems (Potter, Fig. 3);
in a vehicle server of the driver monitoring system, receiving from the first vehicle system first event data captured by a plurality of sensors in the first vehicle system, the first event data including a first event time and a first event location (Potter, col. 2 lines 31-59); 
identifying a first driver behavior associated with the first event data(Potter, col. 4 lines 12-25; see also lines 28-42); 
using the first event time and the first event location to identify in the vehicle database a plurality of neighboring vehicles proximate the first vehicle system (Potter, Abstract, col. 3 lines 20-56);
 and determining from the vehicle records associated with the plurality of neighboring vehicles an average value associated with the first driver behavior (Potter, Figs. 3-6).
As to claim 12, Potter discloses the method of claim 11, further comprising comparing the first driver behavior to a threshold value and, in response to the comparison, transmitting to the driver a warning message (Potter, col. 15 lines 26-47).
As to claim 13, Potter discloses the method of claim 12, wherein the warning message is transmitted if the driver is a client of an insurance provider(Potter, col. 15 lines 26-47).
As to claim 14, Potter discloses the method of claim 12, wherein the threshold value is a speed limit associated with a roadway determined by the first event location(Potter, col. 15 lines 26-47).
As to claim 15, Potter discloses the method of claim 10, further comprising determining if the first driver behavior exceeds the average value by more than a threshold value(Potter, col. 15 lines 26-47).
As to claim 16, Potter discloses the method of claim 15, further comprising, in response to a determination that the first driver behavior exceeds the average value by more than the threshold value, transmitting to the driver a warning message(Potter, col. 15 lines 26-47; see also col. 18 lines 14-36).
As to claim 17, Potter discloses the method of claim 16, wherein the warning message is transmitted if the driver is a client of an insurance provider(Potter, col. 18 lines 14-36; see also Figs 6-7).
As to claim 18, Potter discloses the method system of claim 16, further comprising: characterizing the first driver behavior into at least one of a plurality of behavior categories(Potter, Figs. 3-5 and 7); and
analyzing the at least one characterized driver behavior in the plurality of behavior categories (Potter, Figs. 3-6) and determining therefrom a driver profile that may include a risk assessment for the driver of the vehicle system (Potter, col.17 line 11-23; see also col. 18 lines 14-47).
As to claim 19, Potter discloses the method of claim 18, further comprising, in response to a determination that the first driver behavior exceeds the threshold value, increasing an insurance premium associated with the driver(Potter, Figs. 3-4 and 6-7).
As to claim 20, The method of claim 18, further comprising in response to a determination that first driver behavior exceeds the threshold value, transmitting to an owner of the vehicle system a message informing the owner that the driver has exceeded the threshold value(Potter, col. 28 lines 9-64).
As to claims 1-10 which recite limitations similar to claims 11-20 and are rejected in like manner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKA OJIAKU whose telephone number is (571)270-3608. The examiner can normally be reached Monday - Friday: 8.30 AM -5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571 272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHIKAODINAKA OJIAKU/Primary Examiner, Art Unit 3696